DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed on 08 October 2020.
A preliminary amendment was filed on 08 October 2020.
Claim 1-14 and 19-20 were canceled.
Claims 21-31 are newly added.
Claims 15-18 and 21-31 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 is written as a method claim and should be written as a “system” claim and have structure (i.e. processor, memory, etc.).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-18 and 21-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. without significantly more. The claim(s) recite(s) the use of smart contracts that insures that a financial institution loan balance is properly collateralized.  In the event that the value of the collateral falls below the loan balance by a predetermined amount an insurer is caused to pay the lending financial institution a loan balance for the collateral. The smart contract is written to a ledger as a first block in a linked transaction chain. This judicial exception is not integrated into a practical application because the generically recited computer elements (i.e. back end) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “executing the smart contract”, the basis for the “insurance claim” and the use of “a blockchain-based ledger” are well known method of organizing human activity (contracts and legal obligations).
Step 1:  Claims 15-18 and 21-23 are directed to a process which is a statutory category of invention.
Step 2A Prong 1: The claim(s) recite the use of smart contracts that insures that a financial institution loan balance is properly collateralized.  In the event that the value of the collateral falls below the loan balance by a predetermined amount an insurer is caused to pay the lending financial institution a loan balance for the collateral. The smart contract is written to a ledger as a first block in a linked transaction chain.  These limitations are considered to be abstract because they are directed to methods of organizing human activity.
Prong 2:  The additional elements of “executing the smart contract”, the basis for the “insurance claim” and the use of “a blockchain-based ledger” are well known methods of organizing human activity (contracts and legal obligations).
Step 2B:  The claims as discussed in Step 2A, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer and do not provide an inventive concept.  Therefore, the claims are not eligible.

Claims 24-31 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. without significantly more. The claim(s) recite(s) the use of smart contracts that insures that a financial institution loan balance is properly collateralized.  In the event that the value of the collateral falls below the loan balance by a predetermined amount an insurer is caused to pay the lending financial institution a loan balance for the collateral. The smart contract is written to a ledger as a first block in a linked transaction chain. This judicial exception is not integrated into a practical application because the generically recited computer elements (i.e. back end) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “executing the smart contract”, the basis for the “insurance claim” and the use of “a blockchain-based ledger” are well known method of organizing human activity (contracts and legal obligations).

Step 1:  Claims 24-31 appear to be directed to a system (an article of manufacture) which is a statutory category of invention.
Step 2A Prong 1: The claim(s) recite the use of smart contracts that insure that a financial institution loan balance is properly collateralized.  In the event that the value of the collateral falls below the loan balance by a predetermined amount the insurer of the smart contract is caused to pay the lending financial institution a loan balance for the collateral. The smart contract is written to a ledger as a first block in a linked transaction chain.  These limitations are considered to be abstract because they are directed to methods of organizing human activity.
Prong 2:  The additional elements of “executing the smart contract”, the basis for the “insurance claim” and the use of “a blockchain-based ledger” are well known methods of organizing human activity (contracts and legal obligations).
Step 2B:  The claims as discussed in Step 2A, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer and do not provide an inventive concept.  Therefore, the claims are not eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molinari et al.US Patent Application Publication 2017/0011460 A1 (“Molinari”) in view of Boberski et al., US Patent Application Publication 2014/0164201 A1 (“Boberski”).

As per Claim 15-18 and 21-23 regarding “using smart contract as collateral for a loan that pays the lending financial institution when collateral for a loan (vehicle loan, real estate loan, etc.) drops below a predetermined amount wherein the smart contract is linked to a transaction chain.” Molinari in at least paragraph 6 discloses that collateral is pledged to secure a loan and is sufficient to cover the value of the loan.  Molinari in at least paragraph 8 discloses the use of smart contracts and a blockchain ledger.  Molinari does not specifically disclose “collateral dropping below a predetermined amount” however; Boberski in at least paragraph 2 discloses protecting owners from a financial loss due to breach of contract (terms of a contract).  The combination of Molinari and Boberski is modified to indicate that a drop-in collateral below a predetermined amount of the loan is a breach of contract
It would have been obvious, at the time of the invention to one of ordinary skill to combine by known methods and to achieve predictable results Molinari’s smart contract with Boberski’s method for protecting an owner from financial loss due to breach of contract.

Claims 24-31 recite similar limitations and are rejected in a similar manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687